United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-2261
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

            Ferris T. Valentine, also known as Christopher Scott Bush

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Southern
                                   ____________

                              Submitted: May 2, 2022
                                Filed: May 5, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Ferris Valentine received a 262-month sentence after a jury found him guilty
of two counts of armed bank robbery. See 18 U.S.C. §§ 2113(a), 2113(d), 2. An
Anders brief suggests that the evidence was insufficient and the sentence is
unreasonable. See Anders v. California, 386 U.S. 738 (1967). A pro se supplemental
brief raises a host of other issues.
       We conclude that the evidence was sufficient to allow the jury to find that
Valentine committed both robberies. See United States v. Birdine, 515 F.3d 842,
844 (8th Cir. 2008) (articulating the standard of review); see also United States v.
Rogers, 73 F.3d 774, 778 (8th Cir. 1996) (holding that “testimony at trial specifically
connecting [a criminal defendant] to [a] bank robbery” was sufficient to uphold a
jury verdict). We also conclude that the overall sentence is substantively reasonable.
See United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that a
within-Guidelines sentence is presumed reasonable). The record establishes that the
district court1 sufficiently considered the statutory sentencing factors, 18 U.S.C.
§ 3553(a), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en
banc).

       Valentine’s pro se arguments fare no better. There was no Due Process or
Suspension Clause violation. See Lewis v. Casey, 518 U.S. 343, 350–51 (1996); cf.
Jones v. Hendrix, 8 F.4th 683, 689–90 (8th Cir. 2021). And Valentine received
sufficient notice of the challenged enhancements that the district court correctly
applied. See United States v. Okai, 454 F.3d 848, 850–51 (8th Cir. 2006).

       Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and deny both the request
for oral argument and the pending pro se motions.
                       ______________________________




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
                                         -2-